office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b02 betombul presp-117719-04 uil date date to mahlon e blagg disclosure_officer oklahoma city se s ms c l gld a5 d from brinton t warren special counsel administrative provisions and judicial practice cc pa apjp subject doubt as to liability offers-in-compromise and unenrolled return preparers this responds to an e-mail inquiry that you received from karen hines on date and forwarded to michael sincavage we coordinated this response with collection bankruptcy and summonses branch which has jurisdiction over offers- in-compromise and they concur with this response issue is an unenrolled_return_preparer entitled to sign a form_2848 power_of_attorney and declaration of representative as a taxpayer’s representative with regard to an offer-in- compromise based on doubt as to liability conclusion an unenrolled_return_preparer may sign a form_2848 as a taxpayer’s representative with regard to an offer-in-compromise based on doubt as to liability only if the unenrolled_return_preparer prepared the taxpayer’s return for the year for which the liability is being disputed and the offer-in-compromise falls under the jurisdiction of compliance examination and will not be transferred to compliance collection law and analysis section c viii of circular_230 provides that an individual who prepares and signs a taxpayer’s tax_return as the preparer or who prepares a tax_return but is not presp-117719-04 required by the instructions to the tax_return or regulations to sign the tax_return may represent the taxpayer before revenue agents customer service representatives or similar officers and employees of the irs during an examination of the taxable_year or period covered by that tax_return this does not permit such individual to represent the taxpayer regardless of the circumstances requiring representation before appeals officers revenue officers counsel or similar officers or employees of the internal_revenue_service or the department of treasury irm sec_5 provides that compliance examination has jurisdiction over offers based on doubt as to liability including preparation of the necessary documents and letters to effect their disposition paragraph of that section provides however that compliance collection has jurisdiction of doubt as to liability offers involving the trust fund recovery penalty and personal liability for excise_tax sec_4103 liability offers concerning assessment made during bankruptcy proceedings may also fall under the jurisdiction of compliance collection ie inappropriate assessment because automatic_stay was in place and whether liability was discharged in bankruptcy penalty offers may be considered by either compliance centers or compliance filed collection or examination under section c viii an unenrolled_return_preparer may represent a taxpayer in front of examination revenue agents regarding a liability for a tax_year for which the unenrolled_return_preparer prepared the taxpayer’s return an unenrolled_return_preparer may represent a taxpayer on an offer-in-compromise based on doubt as to liability only if the unenrolled_return_preparer prepared the taxpayer’s return for the year in question and compliance examination has jurisdiction over the offer-in- compromise an unenrolled_return_preparer who prepared the taxpayer’s return for the year at issue may not represent the taxpayer in an offer-in-compromise based on doubt as to liability if compliance collection has jurisdiction or if the case will at any time be handled by compliance collection in addition if the offer_in_compromise is for an issue that arises in more than one year and the unenrolled_return_preparer did not prepare the taxpayer’s return for one or more of those years the unenrolled_return_preparer may not represent the taxpayer on the offer-in-compromise if you have any questions please contact bridget tombul at
